Citation Nr: 0931884	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than April 3, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), originally claimed as a neuropsychiatic 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to June 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board issued a decision in May 2007 in which it denied an 
earlier effective date.  The Veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand (Joint Motion), in a 
January 2009 Order the Court vacated the Board decision and 
remanded the case to the Board for compliance with the 
instructions contained in the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In pertinent part, the Joint Motion instructs the Board to 
clarify whether the Veteran's 1970 claim was final or not, 
effectively denied, abandoned or something else.  In 
addition, the Joint Motion directed the Board to consider the 
applicability of 38 C.F.R. § 3.156(c) and 38 C.F.R. 
§ 3.103(b).  

In this case, the Veteran originally filed a claim for 
service connection in November 1970.  The record contains the 
original claim of entitlement to VA benefits (VA Form 21-526) 
filed in November 1970, within one year after the Veteran's 
discharge from active duty.  In the November 1970 Form 21-
526, he said, in pertinent part:

Hit by rocks (in the head) by incoming mortar round (and 
concussion) Jan. 1970 N/P condition Jan. 1970

The above statement most reasonably could be construed to 
mean that the Veteran is claiming he incurred a neurological 
disability associated with blunt, physical impact to his 
head, as opposed to an acquired psychiatric disorder based on 
emotional or psychological stressors; however, he also 
stated, in his November 1970 application, that he was treated 
for "nerves," as well as headaches, and that he received 
psychiatric care on the USS Repose in January 1970, which 
could indicate that he might be seeking service connection 
for both residuals of a head injury and a psychiatric 
disability.  

By a January 19, 1971 letter, the Veteran was informed that a 
claimant must undergo a C&P examination if requested, and 
because he had failed to remain to be examined, his claim was 
denied.  He was told that no further action would be taken 
unless he responds, informing VA of his willingness to 
undergo an examination.  The record does not reflect return 
communication from the Veteran about another examination 
opportunity, or to further pursue his "N/P condition" 
claim.  

A review of the claims file indicates that, between the 
November 1970 filing and the April 2002 filing, the Veteran 
did not pursue a claim based on psychiatric disability.  It 
was not until his April 2002 filing that he raised an issue 
that could be construed as a claim similar to the "NP 
condition" claim filed in November 1970. On April 3, 2002, 
the Veteran filed a VA Form 21-4138 in which he characterized 
his pertinent claim as one to "reopen claim for PTSD."  
Service connection for PTSD was eventually granted by the RO 
in April 2005.  The RO assigned an effective date of April 3, 
2002, and assigned a 100 percent rating, effective from that 
date.  The present appeal ensued regarding the effective 
date.

The Board acknowledges that copies of the Veteran's service 
personnel and service treatment records were added to the 
claims file since April 2002, and were not of record in the 
early 1970s.  The Veteran's attorney argues that 38 C.F.R. § 
3.156(c) indicates that where new and material evidence 
consists of a supplemental report from the service 
department, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction, and the Veteran 
will be entitled to a retroactive evaluation.  

The Board notes at this point that the United States Court of 
Appeals for Veterans Claims (Court) addressed the application 
of 38 C.F.R. § 3.156(c) in a similar case.  Vigil v. Peake, 
22 Vet. App. 63 (2008).  An award based all or in part on the 
records included in 38 C.F.R. § 3.156(c) is effective on the 
date entitlement arose or the date VA received the previously 
decided claim.  Vigil, 22 Vet. App at 66. Furthermore, when 
an initial claim is denied is later granted based in part on 
subsequently acquired service records establishing the 
entitlement, the claimant is entitled to a retroactive 
evaluation of the disability to assess a proper effective 
date which would be the date of the original claim or the 
date entitlement arose, whichever is later.  Id.

In view of 38 C.F.R. § 3.156(c) and the Court's Vigil 
decision, additional action by the RO is necessary to develop 
the evidence as to the date when the Veteran's PTSD was first 
manifested as well as to a retroactive disability rating.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any records of VA treatment for 
a psychiatric disability that are not 
already included in the Veteran's claims 
folder.

2.  Ask the Veteran to identify all post-
service treatment for a psychiatric 
disability.  Obtain records identified by 
the Veteran, including any private 
treatment records that the Veteran 
authorizes VA to obtain.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
date the Veteran's PTSD symptoms first 
manifested and the extent and severity of 
his psychiatric symptoms since that time.  
The claims folder should be made available 
to and reviewed by the examiner, including 
the Veteran's service treatment records.  
All indicated tests should be performed.  
The examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
scores during this period.  The examiner 
must also comment on the severity and 
manifestations of the psychiatric 
manifestations and symptoms since the date 
the Veteran's PTSD first manifested, going 
as far back as military service, if 
necessary.  In doing so, the examiner must 
acknowledge and comment on the Veteran and 
his family and friends' reports of the 
nature and extent of the disability over 
time.  The examiner should set forth a 
complete rationale for all findings and 
conclusions.  

4.  The RO should then review the record 
and determine the appropriate effective 
date for the award of service connection 
for PTSD under the Court's guidance in 
Vigil v. Peake, 22 Vet. App. 63 (2008).  
The RO should also determine whether a 
retroactive disability rating is necessary 
as a result.  In considering the rating 
issue, the RO should include consideration 
of both old and new criteria for 
evaluating mental disorders as such 
criteria may be applicable to this case.  
After completion of the above, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

